Title: To James Madison from DeWitt Clinton, 24 September 1806
From: Clinton, DeWitt
To: Madison, James



Sir
NewYork 24 Septr. 1806

Since my last letter to you respecting the refractory Tunisians, I have on a consultation with the Secretary of the Treasury deemed it most advisable to continue them at the public expence until I could hear from you.  Mr Gallatin promised to write to the President or you on the Subject.  I will thank you for the President’s determination on this point and also on sending them from this Country.
I have drawn on you of this date through Henry Remsen Esqr. for 327 dollars that Sum advanced by me on their account agreeably to the bill transmitted.
